UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-5033



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EVERETT LESLIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00407-1)


Submitted:   August 26, 2008             Decided:   September 15, 2008


Before WILLIAMS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Kevin A. Tate, Charlotte, North
Carolina; Matthew R. Segal, Asheville, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, Adam
Morris, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Everett Leslie Williams appeals the ninety-six-month

sentence he received after his case was remanded for resentencing.

United States v. Williams, 242 F. App’x 925 (4th Cir. 2007).                    He

contends that the district court abused its discretion by departing

above   the    guideline     range   of   30-37   months     pursuant   to   U.S.

Sentencing Guidelines Manual § 4A1.3, p.s. (2006), and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008), and that his sentence violates

the Sixth Amendment because the court relied on judicial fact-

finding to justify the departure.             We affirm.

              At   Williams’   first      sentencing,      the   district    court

departed upward under USSG § 4A1.3.             On appeal, we held that the

district court’s factual findings at sentencing did not violate the

Fifth and Sixth Amendments and that the decision to depart upward

was reasonable.          However, we concluded that the district court

erred in treating Williams as a de facto career offender, and also

failed to comply with the procedure set out in § 4A1.3(a)(4)(B) for

a departure above criminal history category VI.

              On remand, the court again determined that a departure to

a sentence of ninety-six months was warranted, even though the

offense   did      not   involve   violence    and   the    stolen   goods   were

recovered.     First, the court found that Williams’ current property

offenses actually involved his robbery of two jewelry stores, and

thus had the potential for physical violence. The court noted that


                                          2
Williams had been robbing jewelry stores for almost twenty years,

carrying on this activity whenever he was not incarcerated, which

indicated a high likelihood that he would commit similar crimes in

the future.   The court stated that the sentencing goals set out in

§ 3553(a)(2), especially protection of the public, were not met by

the guideline range.   The court further noted that Williams had 27

criminal history points (mostly for diamond thefts) and 11 prior

sentences for similar offenses which were not counted in his

criminal history because they were outside the applicable time

period.

          Following the procedure required by § 4A1.3(a)(4)(B) for

a departure above category VI, the court moved down the sentencing

table from offense level 12 to offense level 21, which resulted in

an increased guideline range of 77-96 months.     The court stated

that it had considered each intervening offense level and found

that each was inadequate. The court stated that only the statutory

maximum ten-year sentence (applicable to Counts Two and Three, the

substantive counts) would be a sufficient sentence, but departed to

offense level 21 instead of offense level 24 (which would have

produced a range of 100-125 months) to give Williams some benefit

from his acceptance of responsibility.   The court again imposed a

sentence of ninety-six months, and alternatively explained the

basis for the sentence as a variance, finding that the increased




                                 3
sentence was necessary to accomplish all the sentencing goals set

out in § 3553(a).

              After United States v. Booker, 543 U.S. 220 (2005), a

sentence      is   reviewed    for   reasonableness,       using        an    abuse   of

discretion standard of review.           Gall v. United States, 128 S. Ct.

586, 597 (2007).       The first step in this review requires the court

to   ensure    that    the    district   court    committed        no    significant

procedural error.        United States v. Evans, 526 F.3d 155, 162 (4th

Cir. 2008). If there are no procedural errors, the appellate court

then considers the substantive reasonableness of the sentence,

“taking into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.”                        Gall, 128

S. Ct. at 597.        While the court may presume a sentence within the

Guidelines range to be reasonable, it may not presume a sentence

outside the range to be unreasonable.             Id.    Moreover, it must give

due deference to the district court’s decision that the § 3553(a)

factors    justify      imposing     a   variant        sentence        and    to     its

determination regarding the extent of any variance.                      Even if the

reviewing court would have reached a different sentencing result on

its own, this fact alone is insufficient to justify reversal of the

district court.        Id.

              Here,    the    district    court    followed        the        necessary

procedural steps in sentencing Williams, properly calculating the

Guidelines range and considering that recommendation in conjunction


                                         4
with § 4A1.3, as well as the § 3553(a) factors.         With respect to

the incremental approach, the district court need not explain its

rejection of each intervening offense level.          United States v.

Dalton, 477 F.3d 195, 199 (4th Cir. 2007).

               Although Williams contends that the court could not

characterize its deviation from the guideline range as a variance

as well as a departure, and that the sentence may not be upheld as

a variance, we have held to the contrary.        See Evans, 526 F.3d at

164.       In light of the facts of this case, and the district court’s

meaningful articulation of its consideration of the § 3553(a)

factors as a basis for departing from the recommended guideline

range, we conclude that the extent of the departure was reasonable.

               Williams also argues that the district court violated the

Sixth Amendment by finding facts to justify a sentence outside the

range authorized by facts charged in the indictment or admitted by

him. Williams did not raise this particular Sixth Amendment issue

in his first appeal or on remand in the district court.      Therefore,

under the mandate rule, he has forfeited consideration of the

issue, see United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993),

and we need not address it on the merits.*

               We therefore affirm the sentence imposed by the district

court.       We dispense with oral argument because the facts and legal



       *
      Williams relies on Justice Scalia’s concurrence in Rita
v. United States, 127 S. Ct. 2456, 2477 (2007).

                                     5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                6